DETAILED ACTION
In Preliminary Reply filed on 09/11/2020, Claims 1-20 are pending. Claims 1-3 are currently amended. Claims 4-7 are canceled. Claims 8-24 are newly added. Claims 1-3 and 8-24 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application No. 15/029,759, filed on 04/15/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 was filed in compliance with the provisions of 37 CFR 1.97. The foreign patent documents and non-patent literature documents were included with the parent application No. 15/029,759. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters “103” and “105-113” in Figure 1 are not found in the .  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0071], line 3, the phrase “Likewise, however” should read as “However”.
Reference characters “600-608” in the List of Reference Numerals are not found in any of the Figures.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 
Claims 8-10 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 8-10 and 17-18 recite the limitation “the solvent has” certain properties (vapor pressure, viscosity, or surface tension). These claims are not enabled because the disclosure does not enable the scope which applicant seeks to claim here. In other words, the disclosure only supports the binder system having the properties of vapor pressure, viscosity, surface tension whereas the claims have the solvent having these properties. Based on the Wands factors, Applicant has provided no direction as to how the solvent alone can have the properties and no working examples. Therefore, the specification fails to teach how to make and use the claimed invention without undue experimentation. For the purpose of compact prosecution, this limitation is interpreted as the binder system having these properties which corresponds to [0039] of the instant specification. Furthermore, the instant application states suitable solvents may be alcohol, preferably ethanol and/or 2-propanol, and/or an aqueous solvent, preferably water and 2-propanol ([0035]). However, these solvents do not contain characteristics that fail within the range of the claimed properties. Thus, it is more appropriate to interpret the limitation as “the binder system” has the range for the claimed properties with nonresponses to the instant specification.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the entire build process" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the resin content" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the resin system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3 and 8-24 are rejected by virtue of depending on an indefinite claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 12-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,204,055 (“Sachs et al” hereinafter Sachs) in view of US 6,155,331 (“Langer et al” hereinafter Langer).
Regarding Claim 1, Sachs teaches a method for producing a component (abstract, Claim 1) comprising the steps of: 
(a) applying a particle layer including a particulate material (Col. 4, lines 20-24) to a building platform in a first step (Figure 2A) with the aid of a powder coater (Figure 1, dispensing head 13); 
(b) applying a binder system in a second step (Col. 4, lines 24-26, Figure 2B) with the aid of a dosing device (Figure 1, ink-jet print head 15); 
(c) subjecting the applied layer or layers to a heat treatment in another step (Col. 2, lines 36-39) with the aid of a heat source (Col. 8, lines 11-17); and 
(d) the building platform is lowered by the thickness of one layer (Col. 5, lines 13-18, Figures 6A -6B), or the powder coater and possibly additional device components are raised by the thickness of one layer; 
steps a) through d) are repeated until the component is built up (Col. 4, line 27, duplication of the process creates more layers for the manufacturing object while maintaining the same predictable result. See MPEP 2143, Combining prior art elements 
Sachs discloses a liquid binder material that could be either organic or inorganic (Col. 7, line 34 and line 45) and particulate material can be powdered ceramic, metal, or plastic (Col. 2, lines 60-61). Further, Sachs discloses the operating temperature depends on the particular binder material use for the process (Col. 6, lines 4-7). 
Sachs fails to teach the binder system includes a novolak and/or a resol; and a solvent; and the applied particulate material has a temperature of at least 60 °C during the entire build process.  
However, Langer teaches the binder system includes a novolak and/or a resol (Col. 4, lines 6-9, examples of organic binder includes novolak and resol); and a solvent (Col. 4, lines 19-24, water or solvents); and the applied particulate material (Col. 3, lines 22-26 and Col. 15, lines 3-5, first material include sand, metal, or ceramic particles,). Langer does not explicitly teaches the binder system has a temperature of at least 60 °C during the entire build process. However, Langer teaches the binder substances are heated up to a temperature of about 200-400 degrees Celsius based upon the type of binder during the curing process (Col. 6, line 13) which is equivalent to build process implies the operating temperature should fall between 200-400 degrees Celsius.  Since the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05(I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
Sachs and Langer are considered to be analogous to the claimed invention because both are in the same field of creating a three dimensional object using liquid 
Regarding Claim 2, the combination of Sachs and Langer meets the claimed method according to Claim 1, Langer further teaches wherein the heat treatment is carried out at a temperature of 100°C to 170°C (Col. 5, line 67 – Col. 6, line 1, temperature between 150 and 250°C).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat treatment disclosed by Sachs by further including a temperature range of 150°C to 250°C taught by Langer to remove any excess amount of gaseous reaction products and water vapor to avoid gas defects and enhance strength of the product (Col. 6, lines 2-8). Furthermore, it would have been prima facie obvious to have selected the overlapping portion of the range. See MPEP 2144.05.
Regarding Claim 3, the combination of Sachs and Langer meets the claimed method according to claim 1, wherein the particulate material is selected from the group 
Regarding Claim 8, the combination of Sachs and Langer meets the claimed method of claim 1, Sachs does not explicitly disclose the solvent has a viscosity of 5 to 40 mPas. However, Sachs teaches the viscosity of the binder content should be low enough to be able to flow through the printing head for deposit into the powder material (Col. 5, lines 44-46). As the ratio of binder content with solvent is a variable that can be modified, among others, by adjusting said viscosity of the binder system, with said increase binder content will increase viscosity, the precise viscosity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed viscosity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the viscosity of the binder system in the method of Sachs to obtain the desired ratio between binder content and solvent (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 9, the combination of Sachs and Langer meets the claimed method of claim 8, Sachs does not explicitly disclose the solvent has a vapor pressure at room temperature of 55 hPa or less.  As the ratio of binder content with solvent is a variable that can be modified, among others, by adjusting said vapor pressure of the binder system at room temperature, with said increase binder content will decrease 
Regarding Claim 12, the combination of Sachs and Langer meets the claimed method of claim 1, wherein the binder is applied as droplets (Sachs, Col. 4, lines 14-15), and penetrates the particulate material deep enough to bind the layers (Sachs, Col. 5, lines 46-50).  
Regarding Claim 13, the combination of Sachs and Langer meets the claimed method of claim 1, wherein the particulate material includes a sand (Langer, Col. 3, lines 22). 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method by modified Sachs by incorporating sand as a particulate material taught by Langer because utilizing one known particulate material in place of another particulate material also suitability in the field of molding is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 14, the combination of Sachs and Langer meets the claimed method of claim 13, the combination does not explicitly teaches the penetration of the binder into the particulate material is stopped by evaporation of the solvent. 
However, Sachs discloses the evaporation of binder carrier liquid took place during the hardening process (Col. 8, lines 4-6). Therefore, it would have been obvious to one of ordinary skill in the art that binder are hardened and solidified once the solvent evaporated. Thus, the binder cannot penetrate the particulate material which yields the same predicable result. See MPEP 2143, Combining prior art elements according to known methods to yield predicable results
Regarding Claim 15, the combination of Sachs and Langer meets the claimed method of claim 14, Langer further teaches the heat treatment polymerizes and/or cross- links the binder (Col. 5, lines 52-54, heat treatment leads to the crosslinking of the binder. Therefore, any heat treatment will lead to the same crosslinking behavior).  
Regarding Claim 16, the combination of Sachs and Langer meets the claimed method of claim 13, the combination does not explicitly teaches the resin content of the binder system is less than 30 percent. 
However, Langer teaches the molding base substance (with a portion of about 85-99 mass % of the entire molding material) does not participate in this chemical reaction (Col. 4, lines 32-34). The portion of the molding material involves in the reaction is the reacting binder (Col. 3, lines 55-58). This made up about 1-15 mass% of the system and any remaining solvent should evaporate during the hardened process and the same predictable result should be obtained. See MPEP 2143(I)(A).
Regarding Claim 17, the combination of Sachs and Langer meets the claimed method of claim 13, Sachs does not explicitly disclose the solvent has a vapor pressure at room temperature of 55 hPa or less.  As the ratio of binder content with solvent is a variable that can be modified, among others, by adjusting said vapor pressure of the binder system at room temperature, with said increase binder content will decrease vapor pressure of the binder system at room temperature, the precise vapor pressure would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed vapor pressure cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the vapor pressure of the binder system in the method of Sachs to obtain the desired ratio between binder content and solvent (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding Claim 18, the combination of Sachs and Langer meets the claimed method of claim 17, Sachs does not explicitly teaches the solvent has a viscosity of 5 to 40 mPas and/or the solvent has a surface tension of 20 to 40 mN/m. 
However, Sachs teaches the viscosity of the binder content should be low enough to be able to flow through the printing head for deposit into the powder material (Col. 5, lines 44-46). As the ratio of binder content with solvent is a variable that can be modified, among others, by adjusting said viscosity of the binder system, with said increase binder content will increase viscosity, the precise viscosity would have been 
Regarding Claim 19, the combination of Sachs and Langer meets the claimed method of claim 16, the combination does not explicitly teaches the boiling of the solvent is avoided so that the binder system penetrates deep enough to bind the layers. 
However, Sachs discloses the evaporation of binder carrier liquid, which is the result of boiling of binder carrier liquid, took place during the hardening process (Col. 8, lines 4-6). Therefore, it would have been obvious to one of ordinary skill in the art that binder are hardened and solidified once the solvent evaporated. Thus, the binder cannot penetrate the particulate material once the liquid start to boil. Therefore, boiling of the solvent must be avoided to yields the same predicable result. See MPEP 2143, Combining prior art elements according to known methods to yield predicable results
Regarding Claim 20, the combination of Sachs and Langer meets the claimed method of claim 19, wherein the resin system is applied with a print head (Sachs, Col. 4, lines 1-7).  
Regarding Claim 21, the combination of Sachs and Langer meets the claimed method of claim 20, wherein the binder system includes the novolak (Langer, Col. 4, lines 6-9, an example of organic binder includes novolak).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder system material disclosed by Sachs by using a binder system that includes a novolak material taught by Langer for same reason set forward in claim 1.
Regarding Claim 24, the combination of Sachs and Langer meets the claimed method of claim of claim 20, wherein the binder system includes the resol (Langer, Col. 4, lines 6-9, an example of organic binder includes resol).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder system material disclosed by Sachs by using a binder system that includes a resol material taught by Langer for same reason set forward in claim 1.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,204,055 (“Sachs et al” hereinafter Sachs) in view of US 6,155,331 (“Langer et al” hereinafter Langer) as applied to claim 9 above, and further in view of CN109055212A (“Fu et al” hereinafter Fu), machine translation provided.  
Regarding Claim 10, the combination of Sachs and Langer meets the method of claim 9, the combination fails to explicitly disclose the solvent has a surface tension of 20 to 40 mN/m, the change in the surface tension of the binder system is not considered to confer patentability to the claims. Fu discloses that it was well known in the art at the time of the invention that increase surface tension of the liquid will increase the droplet .  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,204,055 (“Sachs et al” hereinafter Sachs) in view of US 6,155,331 (“Langer et al” hereinafter Langer) as applied to claim 1 above, and further in view of US 2013/0108726 (“Uckelmann et al” hereinafter Uckelmann), machine translation provided. 
Regarding Claim 11, the combination of Sachs and Langer meets the claimed method of claim 1, the combination fails to teach the particulate material is preheated.  
However, Uckelmann teaches the particulate material is preheated ([0208], powder is preheated). 
. 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,204,055 (“Sachs et al” hereinafter Sachs) in view of US 6,155,331 (“Langer et al” hereinafter Langer) as applied to claim 21 above, and further in view of US 6,416,850 B1 (“Bredt et al” hereinafter Bredt). 
Regarding Claim 22, the combination of Sachs and Langer meets the claimed method of claim 21, the combination fails to teach the solvent includes an alcohol.  
However, Bredt teaches the solvent includes an alcohol (Col. 9, lines 63-67).
Sachs, Langer, and Bredt are considered to be analogous to the claimed invention because both are in the same field of creating a three dimensional object using liquid binding printing. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder system disclosed by the combination of Sachs and Langer by using alcohol as a solvent disclosed by Bredt because utilizing one known solvent for a binder system 
Regarding Claim 23, the combination of Sachs and Langer meets the claimed method of claim 22, the combination fails to teach the solvent includes ethanol, propanol-2, or water.  
However, Bredt teaches the solvent includes ethanol, propanol-2, or water. (Col. 9, lines 63-67).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the binder system disclosed by the combination of Sachs and Langer by using water as a solvent disclosed by Bredt because utilizing one known solvent for a binder system in place of another solvent also suitability in the field of liquid binder printing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 16, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6, 15, and 17 of U.S. Patent No. 10,786,945 B2 (hereinafter ‘945). 

Regarding Claim 1 of the instant application, US Patent No. ‘945 claims a method for producing a component comprising the steps of (Claim 1, line 1):
(a) applying a particle layer including a particulate material to a building platform in a first step with the aid of a powder coater (Claim 1, lines 3-4); 
(b) applying a binder system in a second step with the aid of a dosing device (Claim 1, lines 5-6); 
(c) subjecting the applied layer or layers to a heat treatment in another step with the aid of a heat source (Claim 1, lines 7-9); and 
(d) the building platform is lowered by the thickness of one layer, or the powder coater and possibly additional device components are raised by the thickness of one layer (Claim 1, lines 10-12); 
steps a) through d) are repeated until the component is built up (Claim 1, line 13), 
wherein the binder system includes 
i)	a novolak and/or a resol; and 
ii)	a solvent; (Claim 1, lines 14-16)
wherein the dosing device includes a print head (Claim 6), and the applied particulate material has a temperature of at least 60 °C during the entire build process (Claim 15).  
Regarding Claims 2-3 of the instant application, they are identical to claims 2-3 of the ‘945 patent respectively. 
Regarding Claim 16 of the instant application, US Patent No. ‘945 claims the resin content of the binder system is less than 30 percent (Claim 17, lines 33-35).  
Regarding Claim 20 of the instant application, US Patent No. ‘945 claims the resin system is applied with a print head (Claim 6).  
Regarding Claims 21-22 and 24 of the instant application, they are identical to claims 12, 11, and 14 of the ‘945 patent respectively.
Regarding Claim 23 of the instant application, US Patent No. ’945 claims the solvent includes ethanol, propanol-2, or water (Claim 17, lines 22-23).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

XINWEN (CINDY). YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744